Dodge, J".
(dissenting). No rule is more elementary than that one who knowingly accepts and avails bimself of services performed by another is bound by implied promise to-pay for such services although neither requested nor authorized in advance. Wheeler v. Hall, 41 Wis. 447, 451; Wellauer v. Fellows, 48 Wis. 105, 4 N. W. 114; Goodland v. Le Clair, 78 Wis. 176, 47 N. W. 268; Williams v. Williams, 114 Wis. 79, 84, 89 N. W. 835; Manitowoc S. B. Co. v. Man-itowoc G. Co. 120 Wis. 1, 8, 97 N. W. 515; Indiana Mfg. Co. v. Hayes, 155 Pa. St. 160, 26 Atl. 6; Bartholomae & Co. v. Paull, 18 W. Va. 771; Ford v. Ward, 26 Ark. 363; Abbot v. Hermon, 7 Me. 118. Here the plaintiff painted the picture in question knowing that defendant would not thereby be placed under any liability, but would have the right after its completion to avail himself of the service or reject it. ' At defendant’s request it was placed in his possession to enable him to decide whether he would reject or would accept it, with complete understanding that plaintiff expected payment in the latter event. Defendant has retained it. He cannot now be heard to say that he did not expect to pay for it. His acts give him full benefit of plaintiff’s work and he should not, by his own testimony to a mental state of disapproval, be permitted to deny the legal effect of such acts. He could have refused or surrendered the picture, if dissatisfied, with no prejudice to any so-called rights of privacy as they existed before plaintiff, at defendant’s request, put it in the latter’s possession.
The cases cited in the court’s opinion (Levyeau v. Clements, Tuck & Sons v. Priester, Pollard v. Photographic Co., *476and Prince Albert v. Strange) clearly have no relevancy. In them the plaintiff was attempting to acquire advantage to himself in breach of the understanding under which he had acquired an opportunity to do so. His motive was bad; approximately fraudulent. Here, on the contrary, plaintiff was attempting to confer a benefit upon defendant; in good faith believing that the latter’s desire for a picture of his deceased wife would be best satisfied by the service rendered and tendered for acceptance or rejection by the latter. I think plaintiff is entitled upon the facts to recover the reasonable value of the benefit conferred on defendant, and therefore must dissent from the court’s decision.
I fear that the marked prominence given to quotation from a dissenting opinion in Roberson v. Rochester F. B. Co. 171 N. Y. 538, 64 N. E. 442, may suggest approval of the views quoted as to existence of any legal right of privacy. I certainly am not prepared to yield concurrence therewith, nor did I understand that the court in any degree adopted them, but, on the contrary, decided to express no opinion on that important and vexed subject.